Citation Nr: 1526818	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-06 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for gouty arthropathy of the right foot. 

2.  Entitlement to an initial compensable rating for gouty arthropathy of the left foot. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1980, from January 1983 to August 1986, and from December 1986 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for gouty arthropathy of the right and left feet and assigned noncompensable ratings for each. 

In the Veteran's March 2013 substantive appeal, he requested a Board hearing.  However, in May 2015, the Veteran subsequently withdrew his hearing request in writing, and he requested that the Board adjudicate the appeal based on the evidence of record.    

The Veteran's most recent (i.e. April 2014) VA examination report includes a finding that his arthritis conditions do not affect his ability to work, and the Veteran has not asserted that his service-connected disabilities render him unemployable.  As such, a claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or by the record at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's gouty arthropathy of the right foot is in an active process and is manifested by pain, stiffness, swelling, with flare-ups and three non-incapacitating exacerbations per year. 

2.  The Veteran's gouty arthropathy of the left foot is in an active process and is manifested by pain, stiffness, swelling, with flare-ups and three non-incapacitating exacerbations per year.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for gouty arthropathy of the right foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, Diagnostic Code (DC) 5002 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for gouty arthropathy of the left foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, DC 5002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Veteran has not identified any outstanding medical records that VA should seek to obtain on his behalf.  The Veteran was provided with VA foot examinations in September 2010 and April 2014 that addressed the pertinent criteria for rating his foot disabilities.  The examination reports are adequate because they describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, VA's duties to notify and assist have been met.  

Increased Rating - General Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Gouty Arthropathy of the Right and Left Feet

The RO has assigned noncompensable ratings for the Veteran's gouty arthropathy of the right and left feet under 38 C.F.R. § 4.71a, DC 5099-5021 and 5099-5020.  The Note under 38 C.F.R. § 4.71a provides that many diseases under Diagnostic Codes 5013 through 5024 (within which DCs 5021 and 5020 are included) will be rated based on limitation of motion of the affected part, as degenerative arthritis, except that gout will be rated under DC 5002 as rheumatoid arthritis. 

Under DC 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a lesser number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement productive of total incapacitation. 

When rheumatoid arthritis is inactive, the rating will be assigned for chronic residuals.  Such residuals are limitation of motion or ankylosis (favorable or unfavorable), assigned under the appropriate diagnostic code for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned. 

Diagnostic codes pertaining to the foot can also be found under DCs 5276 to 5284.  Flatfoot is rated under DC 5276, bilateral weak foot is rated under DC 5277, claw foot is rated under DC 5278, anterior metatarsalgia (also known as Morton's Disease) is rated under DC 5279, hallux valgus is rated under DC 5280, hallux rigidus is rated under DC 5281, hammer toe is rated under DC 5282, malunion or nonunion of tarsal or metatarsal bones is rated under DC 5283, and DC 5284 corresponds to "foot injuries, other."  

Under DC 5284, a 10 percent disability rating contemplates a moderate foot injury; a 20 percent disability rating contemplates a moderately severe foot injury; and, a 30 percent disability rating contemplates a severe foot injury.  The words "moderate," "moderately severe," and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.86. 

In September 2010, the Veteran was afforded a VA examination that addressed his right and left foot disabilities.  At that time, the Veteran reported pain in his feet, ankles and sometimes knees which occurred three times per week and lasted for two hours.  He stated that the pain travelled throughout his feet, and that it was burning, aching, sharp and cramping.  The Veteran reported that, on a scale of 1 to 10 (10 being the worst pain) the pain level was 10. He stated that the pain came spontaneously, and was relieved by Colchicine, Allopurinol, and Prednisone.  The Veteran also described foot symptoms of stiffness, weakness, swelling and fatigue.  In terms of overall impairment, the Veteran reported reduced mobility when the condition flared up.

Objective examination of the right foot revealed tenderness at the left first MP joint, but no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation of the right foot. The examiner noted active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed painful motion and tenderness, but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The examiner noted active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface on both the left and right feet revealed no tenderness.  The examiner determined that the conditions of pes planus, pes cavus, hammer toe, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  He also noted that the Veteran did not have any limitation with standing and walking and did not require any type of support with his shoes.

In the Veteran's November 2011 notice of disagreement, he reported that his feet hurt continuously, especially during flare-ups.  He stated that he experienced varying degrees of edema accompanied by burning and tenderness.  He also stated that his continuous pain in his feet often resulted in mobility difficulties. 

In a May 2012 statement, the Veteran reported that both of his feet hurt, that it was difficult to walk on some days, and that his feet would often swell up very quickly with little advance warning.  He stated that after sitting for any period of time, it was difficult to walk, and that if he walked for any significant distance, his feet would stiffen and swell with further pain.  The Veteran summarized his situation by stating that the gout was just as severe in his feet as it was in his other joints, and that on some days it could certainly be worse, which was why he disagreed with the noncompensable ratings for his feet.  

In April 2014, the Veteran underwent a second VA examination to address his gouty arthropathy.  The Veteran reported swelling, continuous joint pain, inflammation, and redness.  He stated that he treated the condition with indomethacin.  Physical examination of both feet revealed no swelling, redness, or open areas.  The examiner noted normal color of the feet, and stated that no deformity was present.  The VA examination report reflects that the Veteran experienced three non-incapacitating exacerbations per year, most recently during the prior month.  The exacerbations lasted approximately one week and caused pain in the calves, along with swelling.  The examiner determined that none of the exacerbations were incapacitating.  He noted the Veteran's occasional use of crutches and a cane.  The examiner also explicitly determined that the Veteran had not lost weight as a result of his arthritis conditions, and did not have anemia as a result of his arthritis conditions.  X-rays showed degenerative changes in both feet.  The examiner determined that the Veteran's gouty arthropathy did not affect his ability to work.  

The evidence reflects that the Veteran's gouty arthropathy of the right and left feet is in an active process (as opposed to being manifested by residuals only).  Under DC 5002, where one or two exacerbations are experienced each year with a well-established diagnosis, a 20 percent rating is warranted.  As the evidence shows that the Veteran experiences three exacerbations per year, 20 percent ratings are in order for the Veteran's left and right feet.  The next higher rating (i.e. 40 percent) is not warranted in this case because it requires a showing of either symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more times per year.  The evidence does not show that the Veteran has experienced any incapacitating episodes during the period on appeal.  While the Veteran described flare-ups in his statements from November 2011 and May 2012, the VA examiners determined that these flare-ups did not rise to the level of incapacitation.  The April 2014 VA examination report in particular determined that the Veteran's exacerbations were not incapacitating.  The VA examination reports also do not show definite impairment of health supported by objective findings.

While the Veteran has described some limitation of motion in his feet, especially during flare-ups, DC 5002 does not permit ratings under the active process to be combined with the limitation of motion ratings available under chronic residuals.  See DC 5002 Note.

The Board has considered whether an alternative rating under one of the diagnostic codes specifically pertaining to the foot (DCs 5276 to 5284) would result in a higher rating for the Veteran.  However, in this case, DCs 5276 to 5283 are not applicable, because the evidence shows that the Veteran does not have flatfoot (DC 5276), bilateral weak foot (DC 5277), claw foot (DC 5278), anterior metatarsalgia/Morton's Disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), or malunion or nonunion of tarsal or metatarsal bones (DC 5283).  See September 2010 VA examination report findings.  A rating under DC 5284 ("foot injuries, other") would not result in a higher rating, because the maximum rating possible under this diagnostic code is 30 percent for foot injuries characterized as "severe" (as opposed to a 20 percent rating for injuries that are "moderately severe"), and such has not been shown in this case.  While the Veteran does experience intense pain, with stiffness, swelling, and occasional exacerbations, the evidence also demonstrates that between exacerbations he has periods of decreased symptoms.  Further, the most recent VA examination report concluded that the Veteran's arthropathy did not impact his ability to work.  Therefore, an alternative, higher rating under DC 5284 is not warranted in this case.      
 
As the VA examination reports and lay statements show that the manifestations of the Veteran's left and right foot disabilities have remained essentially consistent over the period on appeal, staged ratings are unnecessary, and 20 percent ratings are warranted for both the left foot and the right foot during the entire appeal period.     

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria explicitly contemplate the Veteran's left and right foot disabilities.  These disabilities are manifested by bilateral pain, stiffness, swelling, flare-ups, and three non-incapacitating exacerbations per year.  The rating criteria under DC 5002 specifically address gouty arthritis, and are divided into broad categories that encompass varying levels of exacerbations, incapacitations, and overall health impairment associated with this condition in its active process.   DC 5002 also implicitly contemplates the Veteran's symptoms of pain, stiffness, swelling, and the resulting difficulties with mobility. 

As such, the rating criteria are adequate to evaluate the Veteran's left and right foot disabilities, and referral for consideration of an extraschedular rating is not warranted.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extraschedular consideration under Johnson is not warranted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 20 percent for gouty arthropathy of the right foot is granted. 

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 20 percent for gouty arthropathy of the left foot is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


